Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled January 6, 2022 has been considered and entered. Accordingly, Claims 1 – 16 are pending in this application. In addition claims 17 – 20 have been cancelled. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a data structure associated with the sparse index includes a plurality of redundant keys, the plurality including at least one set of duplicate keys, selecting, according to the ranking, a first set of duplicate key nodes from within the at least one set; and inserting, in place of the first set, a first guard node, wherein the first guard 

The limitations of determining a data structure associated with the sparse index includes a plurality of redundant keys, the plurality including at least one set of duplicate keys; according to the ranking, a first set of duplicate key nodes from within the at least one set; and inserting, in place of the first set, a first guard node, wherein the first guard node includes a first key value identical to the first set of duplicate key nodes and is linked to a first set of field nodes representing a first set of field values associated with the first set of duplicate key nodes; other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method and a computer program product. This element is recited at a high-level of generality such that they amount to no more Additionally the claims recite ranking the at least one set of duplicate keys, according to a set of criteria. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is consider an extra solution activity specifically sorting which do not impose any meaningful limits on practicing the abstract idea. Thus claim is not patent eligible.
 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a method and a computer program product” are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites ranking the at least one set of duplicate keys, according to a set of criteria. The additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra-solution activity because the additional element are just ranking the duplicate keys which accordantly to broadest reasonably interpretation can be considered sorting of information which the courts have found to be well understood, routine and conventional see MPEP 2106.05(d)(2)(vii)…sorting information….. The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.



The limitations of further comprising: selecting a second set of duplicate key nodes from within the at least one set; and inserting, in place of the second set, a second guard node, wherein the second guard node includes a second key value identical to the second set of duplicate key nodes and is linked to a second set of field nodes representing a second set of field values associated with the second set of duplicate key nodes, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the first and second guard nodes include a prefix, a key value, a field pointer, a previous pointer, a next pointer, and a set of plurality information.

The limitations of wherein the first and second guard nodes include a prefix, a key value, a field pointer, a previous pointer, a next pointer, and a set of plurality information, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the first and second set of field nodes include a field prefix, a field value, a parent pointer, and a next field pointer.

The limitations of wherein the first and second set of field nodes include a field prefix, a field value, a parent pointer, and a next field pointer, other than reciting “a 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein 

The limitations of wherein the field value of the first and second set of field nodes represents a unique field value from each key node within the first and second set of duplicate key nodes, respectively, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element 

Claims 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein at least one parent pointer of each of the first and second set of field nodes points to the guard node of the first and second set of guard nodes, respectively.

The limitations of wherein at least one parent pointer of each of the first and second set of field nodes points to the guard node of the first and second set of guard nodes, respectively, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the field pointer of the first and second guard nodes points to at least one field node of the first and second set of field nodes, respectively.

The limitations of wherein the field pointer of the first and second guard nodes points to at least one field node of the first and second set of field nodes, respectively, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable storage medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept performed in the human mind. For instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the set of plurality information determines the order in which the first and second set of field nodes descend from the first and second set of guard nodes, respectively.

The limitations of wherein the set of plurality information determines the order in which the first and second set of field nodes descend from the first and second set of guard nodes, respectively, other than reciting “a method and a computer program product” in a “a method, computer program product comprising a computer readable 

The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element of a method. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using generic components.

Response to Arguments

Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see page 6 – 8 with respect to the rejection(s) of claim(s) 1 – 16 under 35 USC § 101 the have been fully considered but they are not persuasive. Applicants argues various point regarding evaluation prong one and prong two of the evaluation process.  The examiner respectably disagrees:

In regard to applicants argument prong One of the evaluation examiner exerts that the current limitation as written with the use of pen and paper a for instance a person can obtain set index key and determine a set of duplicate keys and combine the set of duplicate key into one group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas.

In regards to applicants second argument the prong two analyses portion in which the claim is evaluated as a whole in regards to determine if the claims are integrated into a practical application. After further review and as stated above the application is not integrated into a practical application the claim recites an additional element of a method and a computer program product. This element is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Additionally the claims ranking the at least one set of duplicate keys, according to a set of criteria. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is consider an extra solution activity specifically sorting which do not impose any meaningful limits on practicing the abstract idea. In addition as applicant states in paragraph [0019] it shows an example of how said guard nodes are assigned and how the determination of where they are placed is determined. As showed by the example a person with pen and paper could write down the various nodes down and any similar nodes can be grouped together in order to shorten the list of nodes to run through in order to get to the node which they need to reach. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167